DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 8/4/2022.
Claims 1-2, 5-11 and 20-29 are pending and have been examined.

	
Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.
 
 Reasons for Allowance
Claims 1-2, 5-11 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because with respect to claim 1, although it is generally known to provide robotic drones for working on a surface to employ a plurality of rotors generating thrust to counteract a force of working on said surface, as shown by Suefuku (US 2020/0216173 A1) and Beohme (US 2018/0208307 A1), and it is further generally known to employ omni-directional rotors for maintaining positioning, as shown by US 10577098 B2 or US 20190359329 A1, the prior art of record does not teach, suggest or motivate a body including a tool for working on the surface; a controller moving said body along the surface; a first set of at least two rotors mounted to said body and generating a first thrust in a first direction towards the surface; a second set of at least two rotors mounted to said body and generating a second thrust in a second direction away from the surface and against the first thrust generated by said first set of rotors; and computer configure for controlling said first set of rotors and said second set of rotors for adjusting the first thrust relative to the second thrust to maintain said body in position of equilibrium in the presence of a force exerted on said body, wherein said computer adjusts said first set of rotors to generate thrust opposing said force, wherein said force is a work force produced by said tool, in the context of claim 1.
With respect to claim 29, similarly, the prior art of record does not teach, suggest or motivate a body including a tool for working on the surface; a controller moving said body along the surface; a first set of at least two rotors mounted to said body and generating a first thrust in a first direction; a second set of at least two rotors mounted to said body and generating a second thrust in a second direction opposite the first direction and against the first thrust generated by said first set of rotors; and a computer configured for controlling said first set of rotors and said second set of rotors for adjusting the first thrust relative to the second thrust to maintain station-keeping of said body in the presence of a force exerted on said body, wherein said computer adjusts said first set of rotors to generate thrust opposing said force, wherein said force is a work force produced by said tool, in the context of claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711